Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 1 of 13 PageID #: 50




    EXHIBIT
                                  6
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 2 of 13 PageID #: 51




                                                                                                                                               Bank of America ee"
                                                                                  PAYPIAN ENROLLMENT AUTHORIZATION

                                    To Enroll in/or Accept PayPlan: Please call 1.866.767.4131 (en Espafiol 1.866.767.4140) for enrollments:00ns.
                                                       Or
        STAPLEVOIDED CHEK HERE




                                    1) Select one of the four PayPlan Options (Mark with an "X° in the corresponding box) and select draft date/day.
                                         — If date/day not selected Servicer will select date (Friday for PayPian26 and 52).
                                    2) indicate any additional amount you would like debited and posted toward edditional principal forges draft
                                    3) Input the account and routing number that payments should be drafted from. Indicate the type of accolunt
                                    4) Place an "X" In the Accept box and sign/date on the signature line, in the box provided (do not write atjove the signature box).
                                    5) Attach a voided check or savings deposit slip to the left. Do not attach check over the Drafting Instructions box.
                                    6) Please fax your completed and form to 1.877.898.7201

                                   To Decline PayPlan: if you wish to decline, place an "X" in the Decline box and initial.
                                   Certain loans are not eligible for all PayPlan services. For example, Adjustable Rate Mortgage loans (ARM) are onlyeligible for PayPians 12 and 24. Home
                                   Equity Lines of Credit (HELOC), Texas home equity, loans in bankruptcy but paid current and daily simple interest loans are only eligible for PayPlan 12.
                                   And, Pay Option ARM loans and loans that are past due or have had multiple returned checks are not eligNe foray plan. Your financial Institution must
                                   be a member of the Federal Reserve System to qualify for any services. These services may not be avaliabk to some credit unions, money market or
                                   business accounts

        Name* Felipe D Mercedes                                                                                  LOAN NO:
        Address: 162 Whittier Ave Apt 1
        City/State/71p: Providence, RI 02909.4439

        0 PayPlan 12 No transaction fee If: Your drafting account Is a Bank of America Checking orSavings account ORithe draft date selected is during the first
        one-half of your grace period. Otherwise $4.00 per draft. Draft date must occur during the month that is within your tate payment grace period, as
        described in your Note.

        Please choose the draft date on which you would like your recurring payment to be drafted:
                                                                                      (e.g. For the 1st, enter a 1, For tha 2nd, enter a 2, etc.)
        0PayPian 24 No transaction fee if: Your drafting account Is a Bank of America Checking orSavings account ratherwlee $4.00 per draft

        Please choose two draft dates you would like one-half of your payment drafted:              and
                                                                          (e.g. For the 1st, enter a 1, For the 12th, enters 12,
        0PayPian26 No transaction fee if: Your drafting account is a Bank of             OPayPian52 No transaction fee if: Your drafting account is a Bank of
        America Checking or Savings account; otherwise $4.00 per draft                      America Checking or Savings account otherwise $2.00 per draft

        •   The lean must be maid ahead a full month before PavPian                                          •   The loan must be paid ahead a full month before PavPlan
            enrollment will occur.                                                                               enrollment will occur.
        •   Your bl-weekly draft consists of one-half of your monthly home loan                              •   Your weekly draft consists of one quarter of your monthly home loan
            payment and will automatically occur every other week.                                               payment and will automat ally occur every week.
        •   All funds drafted will be held as a partial payment until the full                               •   All funds drafted will be heidias a partial payment until the full
            payment is received and will be applied to the next month's date.                                    payment is received and will be applied to the next month's due
        Check one                                                                                                date.
        0Monday 0Tuesday ['Wednesday ['Thursday ['Friday                                                     Check one
                                                                                                             OMonday ['Tuesday 1:Wednesday OThursday 0FrIday

        Additional Principal Amount
        (These funds will be drafted In addition to your minimum payment due.These funds will be applied toward your prindpat balance.)
        Account Type: 0Cheddng or ['Savings

        Routing No.:                                                                   Account No.:
        Your financial Institution must be a member of the Federal Reserve System to qualify for any services. These services may not be available to some credit
        unions, money market or business accounts.
                                                                                              PAYPLAN AUTHORIZATION
        0 I ACCEPT PayPlan.                                                                                                                                   rA I DECLINE
                                 I have read, understand, and agree to the Electronic Payment Service Agreement, attached with this form, to be kept with my P yPian at this
                                 records.                                                                                                                     time,
                                                                                                                                                                                       Ait
        Authorized Signature                                                         Date                                                                                  I nitial

        NOTE: Continue to make payments by check until you are notified In writing when the first electronic draft will been (approximately
        one month from receipt of your completed authorization form). Please retain a copy of the Electronic Payment ierhiceAgreement for                                    ate
        your records.




111 111111111111111111111111111111111111111111111111111111111111111 111111111111111111111111111 1111111111111111111
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 3 of 13 PageID #: 52




                                                  DUPLICATE ORIGINAL




               Modification Agreement                    Bank of America oero HOMO Loans
               (Servicer Copy)


               RECORDING REQUESTED BY:
               Bank of America, N.A.
               Attn Home Retention Division
               400 NATIONAL WAY
               Simi Valley, CA 93065


               Loan #:




                                                                                 (Page 1 of 11)


                                              milmounimimilimiiii
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 4 of 13 PageID #: 53




               This document was prepared by
               Home Retention Services. Inc.,
               Modification Department
               9700 Bissonnet Street
               Suite 1500
               Houston. TX 77036
               1.877.422.1761


                                             SPACE ABOVE THIS LINE FOR RECORDER'S USE

                                          LOAN MODIFICATION AGREEMENT
               This Loan Modification Agreement ("Agreement"), effective on the date set forth below, between FELIPE
               D MERCEDES, (the "Borrower(s)") and Bank of America, N.A. ("Lender), amends and supplements (1)
               the Mortgage, Deed of Trust, or Deed to Secure Debt (the "Security Instrument"), dated the 30 day of
               October, 2003 and in the amount of $140,000.00, and (2) the Note bearing the same date as, and
               secured by, the Security instrument which covers the real and personal property described in the Security
               Instrument and defined therein as in the "Property", located at 160-162 Whittier Avenue, Providence, RI
               02909. (See Exhibit A for Legal Description if applicable) "Property"
               See Exhibit B for assignments of record if applicable

               If my representations in Section 1 below continue to be true in all material respects, then this Modification
               Agreement ("Agreement") will, as set forth in Section 3 below, amend and supplement (1) the Mortgage
               or Deed of Trust ("Mortgage") on the Property and (2) the Note secured by the Mortgage, and any
               previous modifications to the Mortgage and/or Note. The Mortgage and Note together, as they may
               previously have been amended, are referred to as the "Loan Documents". Capitalized terms used In this
               Agreement and not defined here have the meaning given to them in the Loan Documents.
               I have received three copies of this Agreement. After I sign and return two copies of this Agreement to
               Lender, I will retain the other copy for my records. This Agreement will not take effect unless the
               preconditions set forth In Section 2 below have been satisfied.
               1.      My Representations and Covenants. I certify, represent to Lender, covenant and agree:
                       I am experiencing a financial hardship, and as a result, (1) I am In default under the Loan
                       Documents or my default is imminent, and (2) I do not have sufficient income or access to

                                                                                                                (Page 2 of 11)


                                                       11111111111111111111111111111111111111111111
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 5 of 13 PageID #: 54




                    sufficient liquid assets to make the monthly mortgage payments now or in the near future.
                    A.      There has been no impermissible change in the ownership of the Property since I signed
                            the Loan Documents. A permissible change would be any transfer that the lender is
                            required by law to allow.
                    B.      I have provided documentation for all income that I receive and I understand that I am not
                            required to disclose child support or alimony unless I chose to rely on such income when
                            requesting to qualify for this Loan Modification ("Modification").
                    C.      Under penalty of perjury, all documents and information that I (or any third party on my
                            behalf) have provided to Lender In connection with this Agreement, including the
                            documents and information regarding my eligibility for the Program, are true and correct.

                    D.      I have made all payments required under a trial period plan or loan workout plan.
                    E.      I received a discharge in a Bankruptcy proceeding after the execution of the Loan
                            Documents. Based on this representation, Lender agrees that I will not have personal
                            liability on the debt pursuant to this Agreement
               2.   Acknowledgements and Preconditions to Modification. I understand and acknowledge that:
                    A.      If prior to the Modification Effective Date as set forth in Section 3 below, Lender
                            determines that any of my representations In Section 1 above are no longer true and
                            correct, or any covenant in Section 1 has not been performed, the Loan Documents will
                            not be modified and this Agreement will terminate. In that event, Lender will have all of
                            the rights and remedies provided by the Loan Documents; and
                    B.      I understand that the Loan Documents will not be modified unless and until (1) I return
                            signed and notarized copies of this Agreement to Lender, (2) the Lender accepts this
                            Modification by signing it, and (3) the Modification Effective Date (as defined In Section 3
                            below) has occurred. I further understand and agree that Lender will not be obligated to
                            modify the Loan Documents if I fail to meet any of the requirements under this
                            Agreement.
               3.   The Modification. If all of my representations In Section 1 continue to be true in all material
                    respects and all preconditions to the modification set forth in Section 2 above have been met, the
                    Loan Documents will automatically become modified on June 01, 2015 (the "Modification
                    Effective Date"). I understand that if I have failed to make any payments as a precondition to this


                                                                                                             (Page 3 of 11)


                                                        11111111111111111 MI11111111111111
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 6 of 13 PageID #: 55




                    modification under a trial period plan or loan workout plan, this modification will not take effect.
                    The Maturity Date will be: December 01, 2033.
                    A.      The modified principal balance of my Note will include all amounts and arrearages that
                            will be past due as of the Modification Effective Date (including unpaid and deferred
                            interest, fees, charges, escrow advances, and other costs, but excluding unpaid late
                            charges, collectively, ("Unpaid Amounts") less any amounts paid to Lender but not
                            previously credited to my Loan. The new principal balance of my Note will be
                            $143,749.48 (the "New Principal Balance"). Any fees or charges incurred in connection
                            with the servicing of your loan which were not invoiced before we calculated the Unpaid
                            Amounts will appear on your monthly statement under "Fees and Charges." These
                            amounts may be paid when billed or at any time afterward. They will not accrue interest
                            or late fees. If they remain unpaid, they must be satisfied at the earlier of: (I) the date you
                            sell or transfer an interest in the Property, (ii) the date you pay the entire New Principal
                            Balance, or (iii) the Maturity Date. I understand that by agreeing to add the Unpaid
                            Amounts to the outstanding principal balance, the added Unpaid Amounts accrue Interest
                            based on the interest rate in effect under this Agreement. I also understand that this
                            means that interest will now accrue on the unpaid interest that is added to the
                            outstanding principal balance, which would not happen without this Agreement.

                    B.      Interest at the rate of 2.000% will begin to accrue on the New Principal Balance as of
                            May 01, 2015 and the first new monthly payment on the New Principal Balance will be
                            due on June 01, 2015. My payment schedule for the modified Loan Is as follows:




                                                                                                               (Page 4 of 11)


                                                    1111111111111111 11111111111
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 7 of 13 PageID #: 56




                Years      Interest   Interest Rate Monthly         Estimated        Total          Payment       Number of
                           Rate       Change        Principal and   Monthly          Monthly        Begins On     Monthly
                                      Date          Interest        Escrow           Payment*                     Payments
                                                    Payment         Payment
                                                    Amount          Amount*
                Years      2.000%     05/01/2015    $772.34         $594.26          $1,366.60      06/01/2015    36
                1-3                                                 May adjust        May adjust
                                                                    periodically     periodically
                Year 4     3.000%     05/01/2018    $830.95         May adjust       May adjust     06/01/2018    12
                                                                    periodically     periodically
                Years      3.625%     05/01/2019    $866.65          May adjust      May adjust     06/01/2019    175
                5-19                                                periodically     periodically

                              * If escrow payments are collected by Lender, Lender may adjust such payments
                                   periodically In accordance with applicable law. Therefore, my total monthly payment may
                                   change accordingly.

                                 The terms In this Section 3.B. supersede any provisions to the contrary In the Loan
                                 Documents, and previous loan modifications including (but not limited to) provisions for
                                 an adjustable or interest-only rate.

                         C.      I will be in default if I do not comply with the terms of the Loan Documents, as modified
                                 by this Agreement.

               4.        Additional Agreements. Lender and I agree to the following:

                         A.      All persons, or their authorized representative(s), who signed the Loan Documents have
                                 signed this Agreement, unless (1) a borrower or co-borrower is deceased; (2) the
                                 borrower and co-borrower are divorced and the property has been transferred to one
                                 spouse in the divorce decree, meaning that the spouse who no longer has an Interest In
                                 the property need not sign this Agreement (although the non-signing spouse may
                                 continue to be held liable for the obligation under the Loan Documents); or (3) Lender
                                 has waived this requirement in writing.

                         B.      This Agreement supersedes the terms of any modification, forbearance, trial period plan,
                                 or loan workout plan that I previously entered into with Lender.

                                                                                                                 (Page 5 of 11)
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 8 of 13 PageID #: 57




                    C.   I will comply, except to the extent that they are modified by this Agreement, with all
                         covenants, agreements, and requirements of the Loan Documents, including my
                         agreement to make all payments of taxes, insurance premiums, assessments, Escrow
                         Items, impounds, and all other payments, the amount of which may periodically change
                         over the term of my Loan.

                    D.   The Loan Documents are composed of duly valid, binding agreements, enforceable in
                         accordance with their terms and are hereby reaffirmed.

                    E.   All terms and provisions of the Loan Documents, except as expressly modified by this
                         Agreement, remain in full force and effect. Nothing in this Agreement shall be understood
                         or construed to be a satisfaction or release in whole or in part of the obligations contained
                         in the Loan Documents. Except as otherwise specifically provided in, and as expressly
                         modified by, this Agreement, Lender and I will be bound by, and will comply with, all of
                         the terms and conditions of the Loan Documents.

                    F.   I will pay to Lender on the day payments are due under the Loan Documents as
                         amended by this Agreement, until the Loan is paid in full, a sum (the "Funds") to provide
                         for payment of amounts due fon (a) taxes and assessments and other items which can
                         attain priority over the Mortgage as a lien or encumbrance on the Property; (b) leasehold
                         payments or ground rents on the Property, if any; (o) premiums for any and all insurance
                         required by Lender under the Loan Documents; (d) mortgage insurance premiums, If any,
                         or any sums payable to Lender in lieu of the payment of mortgage insurance premiums in
                         accordance with the Loan Documents; and (e) any community association dues, fees,
                         and assessments that Lender requires to be escrowed. These Items are called "Escrow
                         Items". I shall promptly furnish to Lender all notices of amounts to be paid under this
                         Section 4.F. I shall pay Lender the Funds for Escrow Items unless Lender waives my
                         obligation to pay the Funds for any or all Escrow Items. Lender may waive my obligation
                         to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may
                         only be in writing. In the event of such waiver, I shall pay directly, when and where
                         payable, the amounts due for any Escrow Items for which payment of Funds has been
                         waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing
                         such payment within such time period as Lender may require. My obligation to make
                         such payments and to provide receipts shall for all purposes be deemed to be a covenant
                         and agreement contained in the Loan Documents, as the phrase "covenant and
                         agreement" is used In the Loan Documents. If I am obligated to pay Escrow Items
                         directly, pursuant to a waiver, and I fail to pay the amount due for an Escrow Item, Lender

                                                                                                          (Page 6 of 11)


                                                  11111111111111111111
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 9 of 13 PageID #: 58




                         may exercise its rights under the Loan Documents and this Agreement and pay such
                         amount and I shall then be obligated to repay to Lender any such amount. Lender may
                         revoke the waiver as to any or all Escrow Items at any time by a notice given In
                         accordance with the Loan Documents, and, upon such revocation, I shall pay to Lender
                         all Funds, and in such amounts, that are then required under this Section 4.F.

                         Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit
                         Lender to apply the Funds at the time specified under the Real Estate Settlement
                         Procedures Act ("RESPA"), and (b) not to exceed the maximum amount a lender can
                         require under RESPA. Lender shall estimate the amount of Funds due on the basis of
                         current data and reasonable estimates of expenditures of future Escrow Items or
                         otherwise in accordance with applicable law.

                    G.   On and after the Modification Effective Date, and notwithstanding any other provision of
                         the Loan Documents, if all or any part of the Property or any interest in it is sold or
                         transferred without Lender's prior written consent, Lender may, at its option, require
                         immediate payment in full of all sums secured by the Mortgage. However, Lender shall
                         not exercise this option if state or federal law, rules, or regulations prohibit the exercise of
                         such option as of the date of such sale or transfer. If Lender exercises this option, Lender
                         shall give me notice of acceleration. The notice shall provide a period of not less than 30
                         days from the date the notice is delivered or mailed within which I must pay all sums
                         secured by the Mortgage. If I fail to pay these sums prior to the expiration of this period,
                         Lender may invoke any remedies permitted by the Mortgage without further notice or
                         demand.

                    H.   On and after the Modification Effective Date, Lender will allow the transfer and
                         assumption of the Loan, including this Agreement, only to a transferee of my property as
                         permitted under the Gam-St Germain Act, 12 U.S.C. Section 1701J-3. A buyer or
                         transferee of the Property will not be permitted, under any other circumstance, to assume
                         the Loan. Except as noted herein, this Agreement may not be assigned to, or assumed
                         by, a buyer or transferee of the Property.

                    I.   On and after the Modification Effective Date, any provision in the Note (or in any
                         addendum or amendment to the Note) that allowed for the assessment of a penalty for
                         full or partial prepayment of the Note, Is null and void.

                    J.   i will cooperate fully with Lender in obtaining any title endorsement(s), or similar title
                         insurance product(s), and/or subordination agreement(s) that are necessary or required

                                                                                                             (Page 7 of 11)


                                                  noillimiummisilimilmmil
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 10 of 13 PageID #: 59




                         by Lender's procedures to ensure that the modified mortgage loan is In first-lien position
                         and/or is fully enforceable upon modification. Under any circumstance and not
                         withstanding anything else to the contrary In this Agreement, If Lender does not receive
                         such title endorsement(s), title Insurance product(s), and/or subordination agreement(s),
                         the terms of this Agreement will not become effective on the Modification Effective Date
                         and the Agreement will be null and void. I will allow Lender to attach an Exhibit to this
                         Loan Modification that will include a Legal Description, recording information of the
                         original security Instrument, and any other relevant information required by a County
                         Clerk's Office to allow for recording If and when recording becomes necessary for
                         Lender.

                    K.   I will execute such other documents as may be reasonably necessary either to (1)
                         consummate the terms and conditions of this Agreement; or (2) correct the terms and
                         conditions of this Agreement if an error Is detected after execution of this Agreement. A
                         corrected Agreement will be provided to me and this Agreement will be void and of no
                         legal effect upon notice of such error. If I elect not to sign such corrected Agreement, the
                         terms of the original Loan Documents, or the most recent modified terms currently in
                         effect, shall continue in full force, and the terms of the original Loan Documents, or the
                         most recent modified terms currently in effect, will not be modified by this Agreement.

                    L.   OPTIONAL PRODUCTS PURCHASED AFTER CLOSING. Any optional product(s) I may
                         have purchased after the closing of my Loan, the cost for which I agreed to have added
                         to my Total Monthly Payment, will (1) remain in force as long as I add the amount due
                         and owing to my Total Monthly Payment each month and (2) continue to be governed by
                         the terms of the documents the provider of the optional product delivered to me
                         ("Governing Documents"), unless I (a) notify the provider of the optional product of my
                         request to cancel; or (b) fall to pay any and all amounts payable when due, at which time
                         the optional product may terminate as provided under the Governing Documents. If I
                         have questions about any optional product(s) I may have purchased, I should call Bank of
                         America at 1.800.641.5298.

                    M.   if any document related to the Loan Documents and/or this Agreement Is lost, misplaced,
                         misstated, inaccurately reflects the true and correct terms and conditions of the loan as
                         modified, or is otherwise missing, I will comply with Lender's request to execute,
                         acknowledge, initial and deliver to Lender any documentation Lender deems necessary.
                         If the original promissory note is replaced, Lender hereby indemnifies me against any
                         loss associated with a demand on the original note. All documents that Lender requests
                         of me under this shall be referred to as the "Documents". I will deliver the Documents

                                                                                                          (Page 8 0111)


               loppligto2101.111911millmoomultimmaimilli
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 11 of 13 PageID #: 60




                         within ten (10) days after I receive Lenders written request for such replacement.

                    N.   If the principal balance of my loan Increased as a result of this modification, the mortgage
                         insurance premiums, if any, on my loan may increase. If my mortgage insurance
                         premium increases, my monthly mortgage payment will be higher. Furthermore, the date
                         on which I may request cancellation of mortgage insurance may change as a result of the
                         higher unpaid principal balance.




                                                                                                         (Page 9 of 11)


                                                       11 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 12 of 13 PageID #: 61




           In Witness Whereof, the Lender and I have executed this Agreement.
                  (Signatur, ust be signed exactly as printed, original signature required, no photocopies accepted)




                   Borrow Felipe D Merced




                                                                                                             (Pagel() oft!)



                                                             1111
Case 1:18-cv-00570-JJM-LDA Document 1-6 Filed 10/15/18 Page 13 of 13 PageID #: 62




                                             DO NOT WRITE BELOW THIS LINE
                                       THIS SECTION IS FOR INTERNAL USE ONLY

            Bank of America, N.A., for itself or as successor by merger to BAC Home Loans Servicing, LP

            By: Stewart Lender Services, Inc., Its attorney in fact


                 By:

                       Prudence Randolph A.V.P., Stewart Lender Services, Inc.      Date
